Citation Nr: 9919624	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-09 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury, status post knee replacement, currently 
evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by: James S. Belk, Attorney 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 
INTRODUCTION

The veteran had active military service from February 1951 to 
September 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 30, 1995, rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which assigned a 
schedular total (100 percent) rating for a right knee 
replacement for the period from November 4, 1994, through 
December 31, 1995, followed by a 30 percent rating from 
January 1, 1996.  The veteran has appealed the rating 
assigned from January 1, 1996.  

The veteran testified at a Travel Board hearing at the RO on 
April 20, 1999, in connection with his appeal.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

The veteran underwent a total right knee replacement in 
November 1994 at the VA Medical Center (VAMC) in Augusta, 
Georgia.  He indicated at his hearing that he had a few 
appointments for followup treatment after the surgery but has 
not been seen on a regular basis.  He subsequently returned 
for some additional visits, most recently in about 1997.  The 
most recent outpatient treatment records currently on file 
date from February 1995.  

The VA is obligated to obtain relevant records in the 
possession of the Federal Government.  38 U.S.C.A. § 5106 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.159(b) (1998) ("When 
information sufficient to identify and locate necessary 
evidence is of record, the Department of Veterans Affairs 
shall assist a claimant by requesting, directly from the 
source, existing evidence which is either in the custody of 
military authorities or maintained by another Federal 
agency").  See also Counts v. Brown, 6 Vet. App. 473 (1994).  
The information provided by the veteran regarding the 
outpatient treatment at the Augusta VAMC is sufficient to 
trigger the VA duty under 38 U.S.C.A. § 5106 and 38 C.F.R. 
§ 3.159(b).  

While the veteran complains of limitation of motion and 
unsteadiness of the right knee, he states that the main 
problem has been severe pain which limits his activities and 
precludes many forms of work.  In view of the complaints of 
persistent pain, the rating for the right knee must be 
reviewed in light of the holding of the United States Court 
of Veterans Appeals (redesignated on March 1, 1999, as the 
United States Court of Appeals for Veterans Claims) (Court) 
in DeLuca v. Brown, 8 Vet. App. 202 (1995) wherein it was 
held that, when a veteran alleges functional loss due to 
pain, the provisions of two VA regulations, 38 C.F.R. §§ 4.40 
and 4.45 must be considered.  Under 38 C.F.R. § 4.40 (1998), 
a disability of the musculoskeletal system includes 
functional loss due to pain, supported by adequate pathology 
and evidenced by visible behavior on motion.  "Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  Under 38 C.F.R. § 4.45 (1998), factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

For proper consideration of the claim for increase under 
these two regulations, a reexamination of the veteran will be 
required since the most recent examinations are not detailed 
enough to permit a DeLuca analysis.  The Court stated in 
DeLuca that specificity of findings with regard to functional 
loss due to pain is required.  Examinations upon which rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flareups."  
(Emphasis added)  "It is essential that the 
examination...adequately portray the...functional loss."  
DeLuca, at 206.  When the veteran claims functional loss due 
to pain, "[t]he medical examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the [joint] is used 
repeatedly over a period of time."  Id.  

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet.App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet.App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO should obtain all VA 
outpatient treatment records from the 
Augusta VAMC dated since February 1995, 
the date of the most recent such records 
now on file.  The veteran should also be 
advised that he has the right to submit 
any additional evidence or argument he 
sees fit while the appeal is in remand 
status.  Quarles v. Derwinski, 3 Vet.App. 
129, 141 (1992); Booth v. Brown, 8 
Vet.App. 109, 112 (1995).  

2.  The veteran should be given an 
opportunity to identify any other medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he may 
have received examination or treatment 
for his right knee in recent years.  Upon 
receipt of proper authorization, the RO 
should attempt to obtain all available 
documentation from the physicians or 
other medical care providers reported by 
the veteran.  

3.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination to ascertain the 
current status of the service-connected 
right knee disability.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail.  It is essential that 
the claims folder be provided to the 
examiner for review in conjunction with 
the examination, together with a copy of 
this remand.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following 
questions and provide a full statement of 
the basis for the conclusions reached:  

(a) Does the service-connected 
right knee disability result in 
weakened movement, excess 
fatigability, and 
incoordination, and if so, to 
what extent?  

(b) To what extent does 
examination show the following:  
(1) complaints of 
pain which are visibly manifest 
on use or during flareups, (2) 
the presence or absence and 
degree of muscle atrophy 
attributable to the service-
connected disability, (3) the 
presence or absence of changes 
suggesting disuse due to the 
service-connected disability, 
and (4) the presence or absence 
of any other objective 
manifestation that would 
demonstrate disuse or 
functional impairment due to 
pain?  

4.  After completion of the foregoing, 
the RO should review the examination 
report to ensure that it is adequate to 
achieve the purposes of this remand,.  If 
all of the requested information has not 
been provided, the report should be 
returned as inadequate for rating 
purposes pursuant to 38 C.F.R. § 4.2 
(1995).  If this is necessary, the 
examining physician(s) should be given an 
opportunity to amend the report without 
reexamining the veteran but should be 
free to schedule a reexamination if 
necessary.  

5.  When the record is complete, the RO 
should review the issue of entitlement to 
an increased rating for the service-
connected right and left knee 
disabilities.  All conclusions should be 
articulated in light of the analysis set 
forth in DeLuca, Id., and all applicable 
VA regulations, including 38 C.F.R. 
§§ 4.40 and 4.45 (1995), and the relevant 
diagnostic codes from the rating 
schedule, should be specifically 
discussed.  The potential applicability 
of a rating by analogy under one of the 
codes not specifically listed in Code 
5055 should be considered.  

6.  If the determination is adverse to 
the veteran in whole or in part, that RO 
should prepare a supplemental statement 
of the case and provide copies to both 
the veteran and his representative.  A 
reasonable period of time should be 
allowed for reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



